Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.

Status of Application and Claims
Claims 1-3, 6-13, 15-17 and 19-24 are pending.
Claims 1, 6-9, 13, 17, 19 and 23-24 were amended or newly added in the Applicant’s filing on 1/15/2021.
Claims 4 and 18 were cancelled in the Applicant's filing on 1/15/2021.
This office action is being issued in response to the Applicant's filing on 1/15/2021 and 2/18/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-13, 15-17 and 19-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to perform a method comprising: obtaining user information associated with a user; obtaining first account information associated with the user; determining, based on the user information, user employment information; determining, based on the first account information, user compensation information; processing, using a first model, the user employment information and the user compensation information to determine predicted future user compensation information; wherein the first model is based on at least a technique; wherein the technique performs pattern recognition with regard to patterns of particular historical information associated with one of: a particular predicted compensation amount, a particular 
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to analyze a user’s employment compensation, which is a fundamental economic and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a device, memories and processors. (see Claims 1 and 9).  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer 
Dependent Claim(s) 2-3, 6-8, 10-13, 15-16 and 19-22 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1, 9 and 17. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-13, 15-17 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a method comprising obtaining “first account information” and “second account information.”
Does this mean obtaining information from two accounts (i.e. a first account and second account)? Or does this mean obtaining information from one account at two different times (i.e. a first account information and a second account information)?
Claim 1 recites a method comprising “determining, by the device and based on determining that a difference between the compensation amount associated with the predicted compensation data and the predicted amount is greater than or equal to a threshold.”
Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989). Claim 1 states a difference “is greater than or equal to a threshold." Claim language fails to indicate what constitutes a “a threshold." As said threshold could be any number, said claim limitation fails to establish any limitations upon the “threshold.”
Claims 9 and 17 have similar issues.
Claim 6 recites a method comprising “sending, to a user device associated with the user, an instruction for the user to send another additional user information.”
Examiner notes that the previous claims do not establish that the initial additional user information was obtained from the user. Was the initial additional information supposed to have been received from the user?
Appropriate correction is requested.

Claim Interpretation
Claim 1 recites a method comprising: determining, by the device and based on determining that a difference between the compensation amount associated with the predicted compensation data and the predicted amount is greater than or equal to a threshold, that the new user compensation information is not consistent with the predicted future user compensation information.
Examiner notes that the method does not establish that (1) a difference between the compensation amount and the predicted amount exists nor that (2), if a difference does exist, that the different is greater than or equal to a threshold. 
As there remains the possibility that the claim limitations based upon the condition (i.e. there is no difference and the difference, if there is one, is not greater or equal to a threshold) are not exercised or triggered, the conditional functions (i.e. determining that the compensation information is not consistent) are optional claim limitations. Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.
Claim 17 has similar issues.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 9-13, 15-17 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeri (US PG Pub. 2013/0325599) in view of Nandan (US PG Pub. 2019/0180358) and Holtham (US PG Pub. 2018/0247227).
Regarding Claim 1, Yeri discloses a method, comprising:
obtaining, by a device (system), user information (account data) associated with a user. (see para. 121); 
obtaining, by the device, first account information (account activity) associated with the user. (see para. 121); 
determining (identifying), by the device based on the user information (account data), user employment information (user’s employer). (see para. 93 and 101);
determining, by the device and based on the first account information (account activity), user compensation information (paycheck amounts);
processing, by the device and using a first model, the user employment information (user’s employment) and the user compensation information (paycheck amounts) to determine predicted future user compensation information (expected direct deposit). (see para. 101 and 117);
wherein the first model is based upon a technique. (see para. 117);
wherein the technique performs pattern recognition with regard to patterns of particular historical information (account activity) associated with one of (see para. 56):
a particular predicted compensation amount;
a particular predicted compensation date; or
a particular predicted compensation schedule (pay schedule). (see para. 101);
determining, by the device and based on the predicted future user compensation information (expected direct deposit), a predicted compensation amount (bonus amount) and a predicted compensation date (second week in February). (see para. 101 and 117).
obtaining, by the device and after determining the predicted future user compensation information (expected direct deposit), second account information (whether an expected direct deposit occurred) associated with the user. (see para. 101);
determining, by the device and based on the second account information, new user compensation information (no new direct deposits). (see para. 101);
determining, by the device and based on the new user compensation information (no new direct deposits), a compensation amount (none) associated with the predicted date (second week in February). (see para. 101 and 117);
determining, by the device and based on determining that a difference between the compensation amount associated with the predicted compensation data and the predicted amount (no deposit is received on predicted date of an expected deposit), that the new user compensation information is not consistent with the predicted future user compensation information. (see para. 101);
obtaining, by the device, additional information concerning the user from one or more information sources (data sources). (see para. 52);
wherein the one or more information sources (other financial institution systems) are different from a source of the user information, the first account, and the second account information (a financial institution’s banking system). (see para. 39);
processing, by the device and based on determining that the new user compensation information (no direct deposit) is not consistent with the predicted future user compensation information (expected direct deposit), the second account information and additional information (new employer name) concerning the user by using a second model to determine a predicted reason (user has changed jobs) for the new user compensation information (no direct deposit) not being consistent with the predicted future user compensation information (expected direct deposit) concerning the user. (see para. 93 and 100-101); and
causing, by the device and based on the predicted reason, at least one action to be performed (present recommendation).
	Yeri does not explicitly teach a method comprising determining a difference between the compensation amount associated with the predicted compensation data and the predicted amount is greater than or equal to a threshold. However, Yeri does disclose setting threshold amounts (see para. 60), comparing compensation data against threshold amounts (see para. 60), triggers set to threshold amounts (see para. 62), and calculating differences in amounts among compensation data (see para. 83).	
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yeri to incorporate a threshold, as disclosed by Yeri, thereby ensuring that not every minor discrepancy (e.g. one penny) between the compensation amount and the predicted amount resulted in execution of the recited method.
Yeri does not explicitly teach a method comprising obtaining, by the device and based on determining that the new user compensation information is not consistent with the predicted future user compensation information, additional information concerning the user, although Yeri discloses a method comprising “monitoring” account activity and trigger data associated with a user account. (see para. 48, 53 and 64). If Yeri is “monitoring” account activity and trigger data associated with a user account, Yeri is continually obtaining additional information concerning the user. Yeri is obtaining additional information regardless of the determination. The claimed invention is merely recites a 
Yeri does not teach a method wherein the model is a machine learning model; or the machine learning model is trained based on at least a neural network technique.  
Nandan discloses a method wherein the model is a machine learning model. (see abstract).
Holtham discloses a method wherein the machine learning model is trained based on at least a neural network technique. (see para. 78).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yeri by incorporating a machine learning model, as disclosed by Nandan, as “more accurate and reliable predictive analytics may occur.” (see Nandan, para. 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yeri and Nandan by incorporating a neural network technique, as disclosed by Holtham, as the usage of neural networks in conjunction with machine learning models are standard and conventional.
Regarding Claim 2, Yeri discloses a method wherein the first account information and the second account information are associated with an account of the user, and wherein causing the at least one action to be performed comprises: enrolling the account of the user in an account protection plan (transferring funds). (see para. 126).
Regarding Claim 3, Yeri discloses a method wherein the user information includes at least one of: a name of an employer of the user. (see para. 93).
Regarding Claim 6, Yeri discloses a method comprising:
sending, to a user device associated with the user, an instruction (prompt) for the user to send additional user information. (see para. 114);
receiving, from the user device and based on sending the instruction, the additional user information (user input in response to prompt). (see para. 44); and
causing the first machine learning model to be updated based on at least one of the additional user information, the user information, the predicted future user compensation information, the first account information, or the second account information (see para. 105).
Yeri does not explicitly recite a method wherein another additional user information is received from the user and performing the method with the other additional user information.

Regarding Claim 7, Yeri discloses a method comprising:
obtaining information concerning a bill (insurance bill). (see para. 114);
causing assets of a second account of the user to be transferred to the first account of the user. (see para. 126); and
scheduling a date for the bill to be paid using assets of the first account of the user (via bill pay). (see para. 114).
Regarding Claim 9, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Regarding Claims 10-11, Yeri discloses a device wherein: 
the first account information includes data concerning one or more deposits to the account of the user during a particular period of time (April to May). (see para. 100); and 
the second account information includes data concerning one or more additional deposits to the account of the user during an additional particular period of time (June to July) wherein the additional particular period of time occurs after the particular period of time (April to May). (see para. 100).
Regarding Claim 12, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Regarding Claim 13, Yeri discloses a device, when obtaining the additional information concerning the user, are to:
determine, based on the user information (user authentication data), a user account of the user. (see para. 40); and
identify one or more information sources (at banking system) associated with the user account. (see para. 40).
Regarding Claim 15, Yeri discloses a device, wherein the one or more processors, when causing the at least one action to be performed, are to:
obtain information concerning a bill (telecom bill). (see para. 113);
calculate, based on the predicted reason, a bill discount (savings on telecom). (see para. 113);
generate a message (offer) concerning the bill discount. (see para. 113); and
send the message to an electronic messaging account associated with a user device of the user. (see para. 113).
 Regarding Claim 16, Yeri discloses a device wherein the one or more processors, when causing the at least one action to be performed, are to:
determine, based on the predicted reason, a monetary credit (transferred money). (see para. 8); and 
cause the monetary credit to be added to the account of the user (see para. 8).
Regarding Claims 17 and 19-20, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Regarding Claim 21, Yeri discloses a method wherein: 
obtaining the user information associated with the user comprises obtaining the user information associated with the user from a user device (user’s computing device). (see fig. 1 and 5A-5B; para. 38-39 and 54); and
obtaining the first account information associated with the user comprises obtaining the first account information associated with the user from a server device (third party system or financial institution system. (see fig. 1 and 5A-5B; para. 38-39 and 54).
Regarding Claim 22, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Regarding Claim 23, Yeri discloses a method comprising initiating a communication session with a user device of the user to enable a virtual assistant to communicate with the user. (see para. 42).
Regarding Claim 24, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeri, Nandan and  Holtham, as applied to Claim 1 above, and further in view of Kapczynski (US Patent 9,443,268).
Regarding Claim 8, Yeri discloses a method comprising:   
obtaining information concerning a plurality of bills that are paid via the account (insurance and telecom) of the user. (see para. 113-114); and 
causing the plurality of bills to be paid based on the bill payment plan (bill pay). (see para. 114).
Yeri does not teach a method comprising processing the first account information and the second account information using a third machine learning model to determine a bill payment priority plan; or wherein the bill payment plan is a bill payment priority plan.
Kapczynski discloses a method comprising
obtaining information concerning a plurality of bills that are paid via the account. (see col. 11, lines 13 -23). 
processing the first account information and the second account information using a third model to determine a bill payment priority plan. (see col. 13, lines 13-27); and 
causing the plurality of bills to be paid based on the bill payment plan (see col. 15, lines 52-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yeri, Nandan and Holtham by incorporating additional bill pay features, as disclosed by Kapczynski, thereby complementing the existing bill pay functions disclosed by Yeri. 

Response to Arguments
Examiner notes that no arguments were filed with the Request for Continued Examination submitted on 2/18/2021.
 The last argument filed were submitted with the Response After Final Action submitted on 1/15/2021.
The Applicant’s arguments pertaining to the previously asserted §101 Rejection were addressed in the Advisory Action issued on 2/16/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        September 11, 2021